
	

114 HR 3449 IH: To amend the Immigration and Nationality Act to extend honorary citizenship to otherwise qualified noncitizens who enlisted in the Philippines and died while serving on active duty with the United States Armed Forces during certain periods of hostilities, and for other purposes.
U.S. House of Representatives
2015-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3449
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2015
			Mr. Jones introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to extend honorary citizenship to otherwise qualified
			 noncitizens who enlisted in the Philippines and died while serving on
			 active duty with the United States Armed Forces during certain periods of
			 hostilities, and for other purposes.
	
	
		1.Granting of posthumous citizenship to otherwise qualified noncitizens who enlisted in the
			 Philippines
 (a)In GeneralSection 329A(b) of the Immigration and Nationality Act (8 U.S.C. 1440–1(b)) is amended to read as follows:
				
					(b)Noncitizens eligible for posthumous citizenship
 (1)In generalA person referred to in subsection (a) is a person who, while an alien or a noncitizen national of the United States—
 (A)served honorably in an active-duty status in the military, air, or naval forces of the United States during any period described in the first sentence of section 329(a);
 (B)died as a result of injury or disease incurred in or aggravated by that service; and (C)either—
 (i)satisfied the requirements of clause (1) or (2) of the first sentence of section 329(a); or (ii)enlisted, reenlisted, extended enlistment, or was inducted in the Philippines and died during the period beginning September 1, 1939, and ending December 31, 1946.
 (2)Determination of satisfaction of requirementsThe executive department under which a person described in paragraph (1) served shall determine whether the person satisfied the requirements of subparagraphs (A), (B), and (C)(ii) of paragraph (1).
 (3)Posthumous benefitsIn the case of a person to which paragraph (1)(C)(ii) applies— (A)section 319(d) shall not apply; and
 (B)section 1703 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1693; 8 U.S.C. 1151 note) shall not apply..
 (b)Conforming AmendmentsSection 329A(c)(2) of the Immigration and Nationality Act (8 U.S.C. 1440–1(c)(2)) is amended— (1)in subparagraph (A)(i), by inserting (or, in the case of an individual to which clause (ii) of subsection (b)(1)(C) applies, the date of the enactment of such clause (ii)) after the date of enactment of this section;
 (2)by striking subparagraph (B) and inserting the following new subparagraph:  (B)the request is accompanied by a duly authenticated certificate from the executive department under which the person served which states that the person satisfied the requirements of—
 (i)subparagraphs (A) and (B) of subsection (b)(1); and (ii)if applicable, subparagraph (C)(ii) of subsection (b)(1); and; and
 (3)in subparagraph (C), by striking of subsection (b)(3) and inserting of subsection (b)(1)(C)(i).  